DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 was filed after the mailing date of the Application on July 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 24, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welle et al. (German Patent Application Publication DE102017217805A1) hereinafter “Welle”.
Regarding claim 1, Welle teaches a radar sensor device, comprising: a first radar sensor arrangement configured to measure a fill level of a medium in a first direction (Welle paragraph [0034]: “a radar level gauge installed in a vessel to record the topology of the surface of a product in the vessel”; paragraph [0008]: “The transmission device contains a first phase locked loop (PLL), wherein the transmission device is designed for transmitting a transmission signal in the direction of the surface of the bulk material”;  Fig. 1C Annex-1 for example direction of the lobe towards point A is a “first direction”); and 
a second radar sensor arrangement configured to monitor an environment of the radar sensor device in a second direction (Welle paragraph [0034]: “methods of digital beam shaping may be used. For this purpose, the fill level measuring device has the antenna 109 having a plurality of transmitting and/or receiving devices (second device- Examiner’s note) and an evaluation unit 111 suitable for this purpose, which is located, for example, in the housing of the fill level measuring device 105”; [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”; Fig 1C  Annex 1 for example of the lobe towards point B is a   “second direction”).

Regarding claim 2, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches  the first radar sensor arrangement is further configured to radiate a first radar measuring signal for measuring the fill level in the first direction (Welle paragraph [0034]: “a radar level gauge installed in a vessel to record the topology of the surface of a product in the vessel”); 
wherein the second radar sensor arrangement is configured to radiate a second radar measuring signal for monitoring the environment of the radar sensor device in the second direction (Welle paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”), the second direction being different from the first direction (Paragraph [0008]: “Both the first radar chip and the second radar chip have one or more transmission channels for emitting a respective transmission signal in the direction of the filling material surface and one or more receiving channels for receiving the transmission signals reflected on the filling material surface”).

Regarding claim 3, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches the first direction and the second direction form an angle (Paragraph [0008]: “Both the first radar chip and the second radar chip have one or more transmission channels for emitting a respective transmission signal in the direction of the filling material surface and one or more receiving channels for receiving the transmission signals reflected on the filling material surface”), which is greater than 90 degrees (Welle figures 1A, 1B, 1C and 2 - Annex 1. Examiner’s note: One skilled in the art would appreciate that according to Fig. 1C- Annex 1 the angle  α is “greater than 90 degrees” for any average height of the sensors h that is less than half-width of the container  w, to ensure simultaneous observation of points A and B of the container by the system of Welle).

    PNG
    media_image1.png
    393
    1018
    media_image1.png
    Greyscale

Annex 1 Angles arrangements of the radar sensors directions of the fill level device.

Regarding claim 4, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches  the first direction and the second direction form an angle (Paragraph [0008]: “Both the first radar chip and the second radar chip have one or more transmission channels for emitting a respective transmission signal in the direction of the filling material surface and one or more receiving channels for receiving the transmission signals reflected on the filling material surface”) of 180 degrees (Welle figures 1A, 1B, 1C and 2 - Annex 1. Examiner’s note: One skilled in the art would appreciate that according to Fig. 1C- Annex 1 the angle  α , depending on the proximity of the level sensor to the filling material surface and the type of filling material, as well as the type of filling (e.g. through a lateral inlet ) depending on the application, it may be necessary for the two outer radar lobes in the system of Welle to enclose an angle of 180° in order, for example, to also detect filling material flanks/heaps on the container walls that are above the sensor level or at the sensors level).

Regarding claim 5, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches  the radar sensor device according to claim 1, further comprising a measuring device housing (Welle Fig 1B element 101, Annex 1).

Regarding claim 12, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches  the first radar sensor arrangement is an FMCW radar sensor arrangement or a pulse radar sensor arrangement (paragraph [0026]: “According to another embodiment of the invention, the radar level gauge is designed as an FMCW radar level gauge that uses a frequency-modulated continuous wave signal for measurement, with each measurement cycle including a frequency sweep that has, for example, a starting frequency of 75 GHz and a maximum frequency of 85 GHz”), and wherein the second radar sensor arrangement is a chirp sequence radar sensor arrangement, an FMCW radar sensor arrangement, or a pulse Doppler radar sensor arrangement (paragraph [0043]: “The radar chips 301 can be parameterized via a digital interface (with the associated bus 305) (SPI, I2C, etc.). Various parameters can be set or read out to set the modulation type, bandwidth, frequency range, sampling frequency, IF filter characteristics (intermediate frequency signal), etc.”; paragraph [0044]: “The radar method according to which these radar chips 301 usually work is a special frequency-modulated continuous wave radar method (FMCW method, frequency modulated continuous wave). However, not only one frequency ramp is modulated during a measurement, but several ones in a row, which are in a fixed time relationship to each other”- “chirps” -Examiner’s note).

Regarding claim 13, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches  the first radar sensor arrangement transmits radar signals in a first frequency range (paragraph [0026]: “According to another embodiment of the invention, the radar level gauge is designed as an FMCW radar level gauge that uses a frequency-modulated continuous wave signal for measurement, with each measurement cycle including a frequency sweep that has, for example, a starting frequency of 75 GHz and a maximum frequency of 85 GHz”), and wherein the second radar sensor arrangement transmits radar signals in a second frequency range which is unequal to the first frequency range. (paragraph [0042]: “For example, the MIMO chips 301 have three transmitter and four receiver stages. A possible transmission frequency range can be between 55 and 65 GHz, for example”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8 and  9 are rejected under 35 U.S.C. 103 as being unpatentable over  Welle in view of Meierling et al. (German Patent Application Publication DE102016204274A1) hereinafter “Meierling”.
Regarding claim 6, Welle teaches claimed invention as shown above for the claim 1.
Welle teaches the second radar sensor arrangement  (Welle paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”).
Welle does not teach the radar sensor arrangement is further configured to detect a gesture of a user, and wherein the detected gesture is used to control the first radar sensor arrangement. 
Meierling teaches the radar sensor arrangement is further configured to detect a gesture of a user, and wherein the detected gesture is used to control the first radar sensor arrangement (Meierling Abstract: “A gesture space can be determined by an image processing unit (5) using the recorded image data and the radar sensor (2) can be controlled by a control unit (6) in such a way that the radar detection space can be controlled using the determined gesture space. The invention also relates to a method for detecting an input gesture of a user, image data being captured in an image capturing space (1a) and radar data being captured by a radar sensor (2) in at least one radar detection space. A gesture signature is determined on the basis of the captured radar data and the determined gesture signature is used associated with an input gesture.
In this case, a gesture space is determined on the basis of the captured image data and the radar sensor (2) is controlled in such a way that the radar detection space is controlled on the basis of the determined gesture space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in  the radar sensor device taught by Welle the radar sensor arrangement further configured to detect a gesture of a user, wherein the detected gesture is used to control the first radar sensor arrangement as taught by Meierling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar sensor device taught by Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the radar sensor arrangement further configured to detect a gesture of a user, wherein the detected gesture is used to control the first radar sensor arrangement as taught by Meierling with the predictable result of providing robust and flexible radar level gauges as needed in Welle (paragraph [0074]).

Regarding claim 8, Welle teaches claimed invention as shown above for the claim 1.
Welle teaches the second radar sensor arrangement  (Welle paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”).
Welle does not teach the radar sensor arrangement is further configured to detect a user approaching the radar sensor device, and wherein knowledge of the user's approach is used to control a display or a backlight.
Meierling teaches the radar sensor arrangement is further configured to detect a user approaching the radar sensor device (Meierling paragraph [0034]: “In one embodiment, a radar data sequence with temporally successive radar data is detectable and a signature sequence can be assigned to the radar data sequence. As a result, a temporal development of an input gesture can advantageously be taken into account”; paragraph [0045]: “The signature sequence characterizes in particular a movement path described in the input gesture, i.e. a trajectory. In this case, the trajectory can be explicitly determined on the basis of a plurality of positions of the actuation object detected successively in a time sequence. The trajectory can furthermore be implicitly recorded on the basis of the signature sequence without a position in space being determined for this purpose”), and wherein knowledge of the user's approach is used to control a display or a backlight (paragraph [0028]: “The signal generated on the basis of the input gesture is output in particular such that the device or a function of the device is thereby controlled. For example, this can be a device of the vehicle, but also a function of a user device or of a device external to the vehicle”; paragraph [0046]: “movement element is operated by means of the input gesture, which movement element is displayed on a display surface, for example”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar sensor device taught by Welle the radar sensor arrangement further configured to detect a user approaching the radar sensor device, wherein knowledge of the user's approach is used to control a display or a backlight as taught by Meierling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar sensor device taught by Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the radar sensor arrangement further configured to detect a user approaching the radar sensor device, wherein knowledge of the user's approach is used to control a display or a backlight as taught by Meierling with the predictable result that system “can be used in areas such as driver assistance systems, traffic monitoring, object monitoring in industrial companies, drones and many other areas” as needed in Welle (paragraph [0035]).

Regarding claim 9, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches the second radar sensor arrangement (Welle paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”).
Welle does not teach the radar sensor arrangement is configured to detect whether or not one or a plurality of objects are within a detection range of the second radar sensor arrangement, and wherein a measurement rate of the first radar sensor arrangement is changed when one or the plurality of objects are detected as being within the detection range of the second radar sensor arrangement.
Meierling teaches the radar sensor arrangement is configured to detect whether or not one or a plurality of objects are within a detection range of radar sensor arrangement (paragraph [0068]: “Furthermore, radar data in the partial detection regions can each be acquired individually, for example in order to acquire a plurality of parallel input gestures. The radar sensor 2 is controlled by the control unit 6, wherein in particular it is determined in which spatial regions the radar data are acquired”), and wherein a measurement rate of the first radar sensor arrangement is changed when one or the plurality of objects are detected as being within the detection range of the radar sensor arrangement (paragraph [0048]: “a differentiated, spatially resolved acquisition of radar data can advantageously take place”; paragraph [0050]: “Furthermore, in a further embodiment, the radar detection space can be controlled by changing a combination of a subset (Examiner’s note - one skilled in the art would recognize that this corresponds to change of the  measurement rate) of the total amount of the partial detection spaces of the channels of the radar sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar sensor device taught by Welle the radar sensor arrangement configured to detect whether or not one or a plurality of objects are within a detection range of the second radar sensor arrangement, and wherein a measurement rate of the first radar sensor arrangement is changed when one or the plurality of objects are detected as being within the detection range of the second radar sensor arrangement as taught by Meierling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar sensor device taught by Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the radar sensor arrangement configured to detect whether or not one or a plurality of objects are within a detection range of the second radar sensor arrangement, and wherein a measurement rate of the first radar sensor arrangement is changed when one or the plurality of objects are detected as being within the detection range of the second radar sensor arrangement as taught by Meierling with the predictable result that system “can be used in areas such as driver assistance systems, traffic monitoring, object monitoring in industrial companies, drones and many other areas” as needed in Welle (paragraph [0035]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Welle in view of Fehrenbach et al. (European Patent Application Publication EP2824431A1) hereinafter “Fehrenbach”.
Regarding claim 7, Welle teaches claimed invention as shown above for the claim 1.
Welle does not teach the second radar sensor arrangement is further configured to detect an interfering reflector outside a container, and wherein knowledge of the interfering reflector is used to identify an interfering reflection detected by the first radar sensor arrangement.
Fehrenbach teaches the second radar sensor arrangement is further configured to detect an interfering reflector outside a container, and wherein knowledge of the interfering reflector is used to identify an interfering reflection detected by the first radar sensor arrangement (Fehrenbach paragraph [0054]: “As already described, the RF module can also be connected to the two antennas via a directional coupler or power splitter 203, as is shown schematically in any case in FIG. 2. An optimized antenna is used here for both measurements. The antenna 201 radiates the transmission signal perpendicularly to the flow direction 107, as symbolized by the transmission lobe 204. The second antenna 202, which is arranged obliquely to the first antenna 201, radiates the transmission signal in the oblique direction 104, as is symbolized by the transmission lobe 205” [0070]: “Since an antenna always transmits and receives components outside the main radiation direction and the sensor thus also measures obliquely to the surface of the medium, signals are always present at a receiver”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in   the radar sensor device taught by Welle  the second radar sensor arrangement further configured to detect an interfering reflector outside a container, wherein knowledge of the interfering reflector is used to identify an interfering reflection detected by the first radar sensor arrangement as taught by Fehrenbach since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in   the radar sensor device taught by Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the second radar sensor arrangement further configured to detect an interfering reflector outside a container, wherein knowledge of the interfering reflector is used to identify an interfering reflection detected by the first radar sensor arrangement as taught by Fehrenbach with the predictable result “of safely processing amplitude differences of the reflected signal in a range of up to 100 dB” as needed in Welle (paragraph [0003]).

Claims 10 and  are rejected under 35 U.S.C. 103 as being unpatentable over  Welle in view of Gaier et al. (European Patent Application Publication EP2803953A1) hereinafter “Gaier” and further in view of Driscoll et al. (U.S. Patent Application Publication 2019/0137601A1) hereinafter “Driscoll”.
Regarding claim 10, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches the second radar sensor arrangement (Welle paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”).
Welle does not teach the second sensor arrangement is configured to detect whether or not an opening of the container is open, and wherein a measurement rate of the first radar sensor arrangement is changed when the opening is detected as being open.
Gaier teaches the second sensor arrangement is configured to detect whether or not an opening of the container is open (Gaier Abstract: “a waste container, with a lid and a sensor arrangement integrated in the lid, which has a first sensor, which is designed to detect opening of the lid, and at least one second sensor, which is designed to detect the filling level and / or to determine the filling level of the waste container by sensors”), and wherein the first radar sensor arrangement is changed when the opening is detected as being open (paragraph 0009]: “An idea of the present invention is to equip a waste barrel or another suitable waste container with a sensor arrangement in a lid of the barrel or of the container, which is designed to detect the opening of the lid with a first sensor and only upon such detected opening to activate second sensors, which filling characteristics of the barrel or of the container can determine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar sensor device taught by Welle the second sensor arrangement configured to detect whether or not an opening of the container is open, and wherein the first radar sensor arrangement is changed when the opening is detected as being open as taught by Gaier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar sensor device taught by Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the second sensor arrangement configured to detect whether or not an opening of the container is open, and wherein the first radar sensor arrangement is changed when the opening is detected as being open as taught by Gaier with the predictable result of improved flexibility of the system.
Neither Welle nor Gaier teach a measurement rate of the first radar sensor is changed.
Driscoll teaches a measurement rate of the first radar sensor is changed (Driscoll paragraph [0012]: “In the case of a radar-based sensor, a critical resource is the radar's time-bandwidth-product (TBP), which is, effectively, equal to the total bandwidth of all of the radar's receiver channels. The TBP limits the speed (or rate) at which a radar can acquire information about the respective ranges and respective velocities of objects, and at which it can determine the objects' respective angular bearings in azimuth and elevation”; paragraph [0029]: “An intelligent radar system or subsystem can prioritize objects or regions in a field of view, to increase measurement resolution (in angular, range, and/or Doppler domains), to increase the update rate on objects, or to increase the measurement range or Doppler extent on certain areas/regions (e.g. tracking long-range radar down a freeway)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change a measurement rate of the first radar sensor as taught by Driscoll in the radar sensor device taught in combination by Welle and Gaier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar sensor device taught in combination by Welle and Gaier, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to change a measurement rate of the first radar sensor as taught by Driscoll with the predictable result of surface profile scanned more precisely as needed in Welle (paragraph [0005]).

Claims 11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Welle in view of Armitage (U.S. Patent Application Publication 2016/0358054A1) hereinafter “Armitage”.
Regarding claim 11, Welle teaches claimed invention as shown above for the claim 1, Welle further teaches the second radar sensor arrangement  (Welle paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”).
Welle does not teach the sensor arrangement is configured to be activated by touching, knocking or tapping by a user.
Armitage teaches the sensor arrangement is configured to be activated by touching, knocking or tapping by a user (Armitage paragraph [0063]: “a touch input device for receiving a gesture from a user, a motion input device for detecting non-touch gestures and other motions by a user, and other comparable input devices and associated processing elements capable of receiving user input from a user”; paragraph [0088]: “the driver may then press a button to take an initial reading”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar sensor device taught by Welle the sensor arrangement configured to be activated by touching, knocking or tapping by a user as taught by Armitage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar sensor device taught by Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor arrangement configured to be activated by touching, knocking or tapping by a user as taught by Armitage with the predictable result of improving the functionality of the system.
Regarding claim 14, Welle teaches a device comprising: a radar sensor arrangement configured to monitor an environment (Welle paragraph [0034]: “a radar level gauge installed in a vessel to record the topology of the surface of a product in the vessel”; paragraph [0039]: “a large number of transmitters and receivers should be provided. A challenge in all-electronic beamforming is that many antennas with relatively small single apertures should be used. In addition, transmitters and receivers, which are usually each provided with an antenna element 144, 303, should be lined up in two dimensions (x and y direction)”). 
Welle does not teach a field device and the sensor to be mounted to or in a measuring device housing of the field device, the radar sensor arrangement including an interface configured to transmit data obtained by the environment monitoring to the field device when the radar sensor arrangement is mounted to the field device.
Armitage teaches a field device (Paragraph [0019]: “User device 120 can include any device(s) capable of collecting information about systems”) and the sensor to be mounted to or in a measuring device housing of the field device (paragraph [0087: “a tanker truck may be fitted with a wireless level sensor”), the radar sensor arrangement including an interface configured to transmit data obtained by the environment monitoring to the field device (paragraph [0084]: “the user device 120 may obtain final information 870 from the wireless sensor and other devices”) when the radar sensor arrangement is mounted to the field device (paragraph [0078]: “a wireless level sensor for a particular vessel. This may be in barrels, volume, weight or other measurement, where the vessel is mounted on a truck”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Welle the field device and the sensor to be mounted to or in a measuring device housing of the field device, the radar sensor arrangement including an interface configured to transmit data obtained by the environment monitoring to the field device when the radar sensor arrangement is mounted to the field device as taught by Armitage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device of Welle, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the field device and the sensor to be mounted to or in a measuring device housing of the field device, the radar sensor arrangement including an interface configured to transmit data obtained by the environment monitoring to the field device when the radar sensor arrangement is mounted to the field device as taught by Armitage with the predictable result that system “can be used in areas such as driver assistance systems, traffic monitoring, object monitoring in industrial companies, drones and many other areas” as needed in Welle (paragraph [0035]).

Regarding claim 19, Welle and Armitage teach claimed invention as shown above for the claim 14. 
Welle does not teach the device is a field device.
Armitage teaches the device is a field device (Paragraph [0019]: “User device 120 can include any device(s) capable of collecting information about systems”; paragraph [0078]: “a wireless level sensor for a particular vessel. This may be in barrels, volume, weight or other measurement, where the vessel is mounted on a truck”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Welle and Armitage the device being a field device as taught by Armitage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Welle and Armitage, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the device being a field device as taught by Armitage  with the predictable result with the predictable result that system “can be used in areas such as driver assistance systems, traffic monitoring, object monitoring in industrial companies, drones and many other areas” as needed in Welle (paragraph [0035]).

Regarding claim 20, Welle and Armitage teach claimed invention as shown above for the claim 14. 
Welle further teaches the device is a fill level measuring device, a pressure gauge, a flow meter or a limit level sensor (Welle paragraph [0001]: “The invention relates to filling level measurement and detecting the topology of a filling material surface in a container”).


Claims 15 -17  are rejected under 35 U.S.C. 103 as being unpatentable over  Welle in view of Armitage and further in view of Jirskog et al. (U.S. Patent Application Publication 2015/0253175A1) hereinafter “Jirskog”.
Regarding claim 15, Welle and Armitage teach claimed invention as shown above for the claim 14. 
Neither Welle nor Armitage teach the interface is further configured to supply power to the radar sensor arrangement from the field device.
Jirskog teaches the interface is further configured to supply power to the radar sensor arrangement from the field device (Jirskog paragraph [0004]: “Examples of such applications include field devices powered by a two wire interface, such as a 4-20 mA loop, and wireless devices powered by an internal energy source (e.g. a battery or a solar cell)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Welle and Armitage the interface further configured to supply power to the radar sensor arrangement from the field device as taught by Jirskog since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Welle and Armitage, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface further configured to supply power to the radar sensor arrangement from the field device as taught by Jirskog  with the predictable result of “the routing of the conductors can be simplified” as needed in Welle (paragraph [0015]).

Regarding claim 16, Welle and Armitage teach claimed invention as shown above for the claim 14. 
Neither Welle nor Armitage teach the interface is a 4-20 mA two-wire interface. 
Jirskog teaches the interface is a 4-20 mA two-wire interface  (Jirskog paragraph [0004]: “Examples of such applications include field devices powered by a two wire interface, such as a 4-20 mA loop, and wireless devices powered by an internal energy source (e.g. a battery or a solar cell)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Welle and Armitage the interface being a 4-20 mA two-wire interface as taught by Jirskog since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Welle and Armitage, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface being a 4-20 mA two-wire interface as taught by Jirskog  with the predictable result of “the routing of the conductors can be simplified” as needed in Welle (paragraph [0015]).

Regarding claim 17, Welle and Armitage teach claimed invention as shown above for the claim 14.
Neither Welle nor Armitage teach the radar sensor arrangement is set up as an operating module of the field device. 
Jirskog teaches the radar sensor arrangement is set up as an operating module of the field device (paragraph [0069]: “In the present detailed description, various embodiments of the radar level gauge system according to the present invention are mainly discussed with reference to a radar level gauge system comprised in a process monitoring system and connected to a remote host by means of a two-wire 4-20 mA communication loop which is also used for providing power to the radar level gauge system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Welle and Armitage the radar sensor arrangement set up as an operating module of the field device as taught by Jirskog since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Welle and Armitage, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the radar sensor arrangement set up as an operating module of the field device as taught by Jirskog  with the predictable result of power loss can be reduced as needed in Welle (paragraph [0015]).

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over  Welle in view of Armitage and further in view of Heide at al. (WIPO PCT Application Publication WO2001023906A1) hereinafter “Heide”.
Regarding claim 18, Welle and Armitage teach claimed invention as shown above for the claim 14.
Neither Welle nor Armitage teach the radar sensor arrangement is designed as an interchangeable radar sensor arrangement.
Heide teaches the radar sensor arrangement is designed as an interchangeable radar sensor arrangement (Heide lines 320-321: “In all the aforementioned arrangements, both the mounting location of the reflector and radar device and the number of active reflectors and radar sensors can be interchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device taught in combination by Welle and Armitage the radar sensor arrangement designed as an interchangeable radar sensor arrangement as taught by Heide since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the device taught in combination by Welle and Armitage, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the radar sensor arrangement designed as an interchangeable radar sensor arrangement as taught by Heide  with the predictable result of increasing of the system flexibility.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Winter et al. (U.S. Patent 6476760B1) teaches a device for detecting angle of elevation error in a multiple beam radar sensor;
Breed et al. (U.S. Patent Application Publication 2007/0086624A1) teaches an image processing for vehicular applications;
Okuda (U.S. Patent Application Publication 2016/0121989A1) teaches a remote control device, and method and system for remotely steering ship;
Skowaisa  (U.S. Patent Application Publication 2017/0284854A1) teaches a portable device for orienting a fill-level measuring device on a container;
Gillian et al. (U.S. Patent Application Publication 2017/0097413A1) teaches a radar-enabled sensor fusion;
Kech  (U.S. Patent Application Publication 2018/0283926A1) teaches a filling material volume detection system comprising multiple radar sensors;
Cheng et al. (U.S. Patent Application Publication 2018/0373340A1) teaches a display control circuit, display control method and display device;
Ru et al. (U.S. Patent Application Publication 2019/0187250A1) teaches an apparatus and method for detecting alignment of sensor in an automotive detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648